DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief – Reopen Prosecution
In view of the Appeal Brief filed on March 2, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/               Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                         
Terminal Disclaimer/Double Patenting
The terminal disclaimer filed on Dec. 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,233,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the Examiner withdraws the rejection of Claims 1 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,233,105 (Pat’105) in view of Rue et al. (US 2011/0236846 – hereinafter Rue)
The rejection of double patenting rejection for claim 2 is moot, due to the cancellation of claim 2 in the amendment filed Nov. 24, 2020.  This amendment was an after final amendment entered by the Examiner in the advisory action dated Dec. 7, 2020.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments filed in the Appeal Brief received on March 2, 2021 with respect to claim(s) 1 and 4 rejected over Charbonneau in view of Rue and Pierrot have been considered, but are moot due to new grounds of rejection with Charbonneau in view of Rue and Pierrot discussed in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al. (US 2014/0007623 – hereinafter Charbonneau) in view of Rue et al. (US 2011/0236846 – hereinafter Rue) and Pierrot et al. (US 2009/0235695 – hereinafter Pierrot).
Regarding claims 1 and 4, Charbonneau (Figs. 1-5, [0002], [0009]-[0010], [0061], and [0062]) discloses a submerged combustion melter (SCM) having submerged combustion (SC) burners emitting combustion products, the SCM having a length and width, a wall (corresponding to a sidewall structure), the sidewall structure connecting a ceiling and a floor, and the ceiling positioned above the floor.  
Charbonneau fails to specifically state the SCM having a centerline, a midpoint, and a height (H2) representing the height of the ceiling above the floor.  However, it would be obvious to a person having ordinary skill in the art, the SCM has a centerline and a midpoint, and further, since the ceiling is positioned above the floor, the ceiling has a height (H2) above the floor. 
Charbonneau fails to specifically state the sidewall structure having a north side and a south side.  However, it would be obvious to a person having ordinary skill in the art, the sidewall structure having a north side and a south side as merely representing positions of the sidewall structure, and it would obvious to a person having ordinary skill in the art, positions representing a north side (upper) and a south side (lower) of the sidewall structure, as claimed.  
Charbonneau ([0002] [0009]-[0010], [0061], and Figs. 1-5) discloses the present disclosure using a turbulent submerged combustion melter (SCM) and submerged combustion (SC) burners.  Charbonneau ([0002], [0009], [0061], and Figs. 1-3) discloses directing of the combustion products with more than four SC burners (Figs. 4-5) into a melting zone and discloses a highly turbulent melt with a turbulent surface (15).  Charbonneau (Fig. 1) discloses there is space between the main surface of the highly turbulent melt and the ceiling of the melting vessel.  Therefore, based on the disclosure of Charbonneau, it would be obvious to a person having ordinary skill in the art, the method of melting disclosed by Charbonneau comprising operating four or more SC burners to form a highly turbulent melt and the highly turbulent melt providing for a turbulent melting region defined by turbulent molten material that extends vertically from the floor.
Charbonneau ([0004]) further discloses in submerged combustion melting use of SC burners produces turbulence of the molten material or partially molten material in the melter.  Vibration of burners and/or the melter vessel walls themselves, sloshing of molten material, pulsing of combustion burners, popping of large bubbles above or aside of submerged burners, ejection of molten material from the melt against the walls and ceiling of the melting vessel, and the like are possible.  Charbonneau ([0002] [0009]-[0010], [0061], and Figs. 1-5) discloses the directing of the combustion products into a turbulent melting zone and discloses a highly turbulent melt.  Therefore, based on the disclosure of submerged melting by Charbonneau, specifically SC melting produces turbulent melting, sloshing of molten material, popping of large bubbles from the melt, and ejection of molten material from the melt, it would be obvious to a person having ordinary skill in the art, in the method of turbulent submerged combustion of molten or partially molten material in the SCM includes a region that corresponds to a splash region where molten material has sloshed from the surface of the turbulent melt , where molten material has ejected from the surface of the turbulent melt surface, or where molten material ejected from popping of bubbles from surface of the turbulent melt.  Further, in this splash region, since molten material in the method of turbulent submerged sloshed from the surface of the turbulent melt or is ejected from the surface of the turbulent melt, it would be obvious to a person having ordinary skill in the art, the sloshing of molten material through vibration of burners and/or melter vessels walls themselves, is a region in the SCM near a main surface vertically above the melt level and the ejecting of molten material from the main surface of the melt level by pulsing of combustion burners or popping of bubbles in the molten material includes molten material ejected near a main surface vertically above the melt level in the SCM.  Additionally, it would be obvious to a person having ordinary skill in the art, there is space above the ejected molten material that is vertically above the splash region and vertically below a ceiling of the SCM, and this space defined as a head space region.  Therefore, it would be obvious to a person having ordinary skill in the art, in addition to the method of melting disclosed by Charbonneau comprising operating four or more SC burners to form a highly turbulent melt and the highly turbulent melt providing for a turbulent melting region, the operating of the SC burners also provides for the highly turbulent melt establishing a turbulent melting region extending vertically from the floor to a splash region where the splash region is slightly above a main surface of the melt level in the melting vessel, and there is a head space region extending vertically between the splash region and the melter region.  
Charbonneau (Figs. 4 and 5) discloses an arrangement of four or more burners, in a staggered configuration, which includes rows and diagonal columns and Rue (abstract and Figures) discloses a submerged combustion melter (SCM) having submerged combustion (SC) burners (15) where there are four or more burners and the four or more burners comprise a matrix of SC burners of at least two rows and at least two columns of SC burners, wherein a row spans a majority of the width and a columns spans a majority of the length of the SCM.  Therefore, based on the additional teachings of Rue, it would be obvious to a person having ordinary skill in the art, in the method of submerged combustion melting, the SCM of Charbonneau having an alternative shape and/or comprising an alternative burner arrangement of four or more submerged combustion (SC) burners in perpendicular rows and columns, where the arrangement of the four or more SC burners comprises a matrix of at least two rows and at least two columns of SC burners wherein a row spans a majority of the width and a column spans a majority of the length of the SCM.
Charbonneau (Figs. 1-3, [0009]-[0010], and [0061]-[0064]) further discloses feeding a raw material, such as particles of raw material (corresponding to at least a portion of particulate feedstock(s)), and melting the particulate feedstock in a turbulent melting zone of the SCM (corresponding to step (c)).  Charbonneau discloses feeding at a feed opening (18) into a turbulent melting zone of a melter and discloses the feed inlet is positioned at a height vertically above the floor.  Therefore, it would be obvious to a person having ordinary skill in the art, this provides for one or more inlet ports (claimed in claim 1) or a single feedstock inlet port (claimed in claim 4) vertically above the floor having a height (H1) measured from the floor.  
Charbonneau fails to specifically state in the disclosure the one or more inlet ports or the single feedstock inlet port positioned at a height (H1), where H1/H2 ranges from about 0.33 to about 0.67 and feeding at least a portion of the particulate feedstock into the splash region.  However, (Fig. 1) of Charbonneau suggests the inlet port is positioned approximately 2/3 between the top and bottom of the melter from the floor (i.e. H1/H2 is approximately 0.67).  Charbonneau (Fig. 1) further suggests the feed inlet is above the main surface of the turbulent melt, and as discussed above, it would be obvious to a person having ordinary skill in the art, there is a splash region near a mains surface vertically above the main surface of the turbulent melt.  Additionally, Pierrot (Figs. 1 and 2, [0035], and [0028]) discloses a submerged combustion melter having a floor, ceiling, and sidewall, which is similar to the melter of Charbonneau, comprising a feed device (3).  Pierrot suggests the feed device (3) and inlet port is positioned approximately at a height halfway between the top and bottom of the melter from the floor (i.e. H1/H2 is approximately 0.5).  Pierrot further discloses the feed device supplying feed material emerging just above the level (4) of the glass pool, and discloses all or part of the batch materials may be introduced above the mass.  While Pierrot discloses an approximate melt surface as level (4) of Fig. 1, Pierrot (abstract) discloses submerged combustion burners and bubbles emerging from the submerged combustion, and based on the teachings of Charbonneau that submerged combustion melting includes a turbulent melt, it would be obvious to a person having ordinary skill in the art, the melt level (4) of Pierrot is an approximate melt level and may include a turbulent melt surface and a splash region near the mains surface and vertically above the turbulent melt.  Further, while Charbonneau and Pierrot fail to explicitly state that H1/H2 ranges from about 0.33 to about 0.67, the figures of Charbonneau and Pierrot suggest the feed inlet positioned at a height H1 positioned approximately at the midpoint (Pierrot) or a height H1 approximately at a height 2/3 between the melter top and bottom.  Therefore, it would be obvious to a person having ordinary skill in the art, with the teachings of the position of the feed inlets disclosed by Charbonneau and Pierrot, the obviousness of a splash region based on the teachings of Charbonneau, feeding at least a portion of the particulate feedstock into the splash region (i.e. slightly above the approximate turbulent melt level) through one or more inlet ports positioned at a height H1 measured from the floor, where H1/H2 is about 0.5 or about 0.67.  The positions of the feed inlet suggested by Pierrot, such as 0.5 and suggested by Charbonneau, such as 0.67, are within Applicant’s claimed range of H1/H2 ranges from about 0.33 to about 0.67.  Therefore, the Examiner maintains with the combined teachings of Charbonneau, Rue, and Pierrot and the knowledge of a person having ordinary skill in the art, the method of steps (a), (b), and (c) in claims 1 and 4 are obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741